           Case 20-21740        Doc 2     Filed 03/04/20 Entered 03/04/20 08:13:03               Desc Main
                                             Document    Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TENNESSEE

In Re: Sheila Renee Chandler                                             Chapter 13
                                                                         Case No.
Debtor.


                                                    Chapter 13 Plan


Address:        Debtor 4595 Dunn Ave, Memphis, TN 38117

Plan Payment:

Debtor Shall Pay: $ 80.00 Weekly
   Or by: ( X )Payroll Deduction FedEx Freight, Inc., Payroll Services, 30 FedEx Pkwy, 2nd floor Horiz,
                                 Collierville, TN 38017

1. This Plan [Rule 3015.1 Notice]:
   (A) Contains a Non-standard Provision [See provision 19].                                        (X) Yes1 ( )   No
   (B) Limits the Amount of a Secured Claim Based on a Valuation of the Collateral for the Claim (X) Yes2 ( )      No
       [See provisions 7 and 8].
   (C) Avoids a Security Interest or Lien. [See provision 12].                                      ( ) Yes3 (X) No

2. Administrative Expenses: Pay Filing Fee and Debtor Attorney's Fee Pursuant to Confirmation Order.

3. Auto Insurance:     ( ) Included in Plan     Or (X) Not Included in Plan if proof provided by Debtor

4. Domestic Support Paid By: ( ) Debtor Directly ( ) Wage Assignment ( ) Trustee To:                      Monthly Pmt.
                                   ongoing payment begins
5. Priority Claims:                                                                                       Monthly Pmt.
                                                               Amount

6. Home Mortgage Claims:       ( ) Paid Directly by Debtor or ( ) Paid by Trustee To:                     Monthly Pmt.
                                      ongoing payment begins

7. Secured Claims [Retain Lien 11 U.S.C. §1325 (a)(5)]:          Collateral Value       Interest Rate     Monthly Pmnt.
@1 Title Max (2015 Chevrolet Traverse)                       $            4,000.00            0.00%            $80.00
@2 One Main (2006 Chevrolet Impala LT)                       $            1,000.00            0.00%            $20.00
     Conn’s (hhg)                                            $             750.00             0.00%            $15.00
           Case 20-21740         Doc 2     Filed 03/04/20 Entered 03/04/20 08:13:03                 Desc Main
                                              Document    Page 2 of 2
8. Secured Automobile Claims for Debt Incurred Within 910 Days of Filing, and Other Secured Claims for Debt
   Incurred Within One Year of Filing [Retain Lien 11 U.S.C. §1325 (a)(5)]:
                                                                  Collateral Value          Interest Rate     Monthly Pmnt.
@3

9. Secured Claims for Which Collateral Will Be Surrendered; Stay Is Terminated Upon Confirmation for the Limited
   Purpose of Gaining Possession and Commercially Reasonable Disposal of Collateral:
                                    Collateral

10. Special Class Unsecured Claims:                               Collateral Value         Interest Rate      Monthly Pmnt.



11. Student Loan Claims and Other Long Term Claims:
                                                            ( ) Not Provided For        ( ) General Unsecured Creditor

12. The Judicial Liens or Non-possessory, Non-purchase Money Security Interests Held by the Following Creditors Are
    Avoided to the Extent Allowable Pursuant to 11 U.S.C. §522(f):
@5

13. Absent a Specific Court Order Otherwise, All Timely Filed Claims, Other than Those Specifically Provided for
    Above, Shall Be Paid as General Unsecured Claims.

14. Estimated Total General Unsecured Claims:                 .

15. The Percentage to Be Paid to Non-priority, General Unsecured Claims Is:    ( )                   ;
    Or (X) Trustee Shall Determine the Percentage to Be Paid after Passage of Final Bar Date.

16. This Plan Assumes or Rejects Executory Contracts:
                                                                  ( ) Assume         ( ) Reject

17. Completion:      Plan shall be completed upon payment of the above, approximately 60 months.

18. Failure to Timely File a Written Objection to Confirmation Shall Be Deemed Acceptance of Plan.

19. Non-standard Provisions:
@6 For the purposes of provision 8, all collateral will be assumed to have exceeded the time limits set forth in the
      hanging paragraph following § 1325(a)(9), unless the debtor is in possession of the original contract

     Any Non-standard Provision Stated Elsewhere Is Void.

20. Certification: This Plan Contains No Non-standard Provisions Except Those Stated in Provision 19.

     /s/ Jimmy E. McElroy TN Bar #011908                      Date    March 3, 2020
     Debtor's Attorney's Signature
                                                                                                                        March 4, 2020


                                                                                                               910 > September 6, 2017
